Title: To Thomas Jefferson from Maurice C. Miller, 9 November 1807
From: Miller, Maurice C.
To: Jefferson, Thomas


                        
                            Sir
                            
                            November 9th: 1807
                        
                        Since the outrage commited on our Frigate the Chesapeak, I have recruited a Company of Rifle Men in the 17th.
                            Regmt. Virga. under an Act of Congress passed the 24th. February last “Authorising the President of the United States to
                            accept the service of a number of volunteer companies not exceeding thirty thosand men” the Recruits and Officers of which
                            present themselves to your direction and await your call—And in support of the rights & liberties of their Country the
                            solemnly pledge thier lives & honour—
                        
                            Maurice C Miller Captain of
                            the Cumberland Rifle Men—
                            Cumberland Couty. Virga
                        
                    